Worswick, J.
¶37 (dissenting) — I respectfully dissent. RCW 28A.405.310(8) gives Lynda Schlosser a property interest in her contract’s renewal. Because she had such an interest, procedural due process entitled Schlosser to an informal predeprivation hearing. See Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 545-46, 105 S. Ct. 1487, 84 L. Ed. 2d 494 (1985). Bethel School District did not provide Schlosser a hearing prior to its decision to nonrenew her contract, thus violating her procedural due process rights.
I. Schlosser Had a Property Interest in Contract Renewal
¶38 The majority correctly holds that chapter 28A.405 RCW does not provide teachers with rights analogous to tenure. See Peters v. S. Kitsap Sch. Dist. No. 402, 8 Wn. App. 809, 813, 509 P.2d 67 (1973). But RCW 28A.405.310(8) places substantive procedural restrictions on the decision-maker’s discretion over whether to nonrenew a teacher’s contract, thus giving a teacher a property interest in his or her contract’s renewal.
¶39 “Protected property interests include all benefits to which there is a legitimate claim of entitlement.” Crescent Convalescent Ctr. v. Dep’t of Soc. & Health Servs., 87 Wn. App. 353, 358, 942 P.2d 981 (1997). A statute creates a legitimate claim of entitlement where it places substantive procedural restrictions on a decision-maker’s discretion. Conard v. Univ. of Wash., 119 Wn.2d 519, 529-30, 834 P.2d 17 (1992); Crescent Convalescent Ctr., 87 Wn. App. at 358. *301Substantive procedural restrictions are those restrictions containing “ ‘substantive predicates’ ” to guide the decision-maker’s discretion and “ ‘specific directives to the decision-maker that if the regulations’ substantive predicates are present, a particular outcome must follow.’ ” Conard, 119 Wn.2d at 529-30 (quoting Ky. Dep’t of Corn v. Thompson, 490 U.S. 454, 462-63, 109 S. Ct. 1904, 104 L. Ed. 2d 506 (1989)). A statute stating that an employee can be deprived of employment only “for cause” constitutes a substantive procedural restriction. See Cain v. Larson, 879 F.2d 1424, 1426 (7th Cir. 1989). RCW 28A.405.310(8) is such a statute.
¶40 RCW 28A.405.310(8) states:
Any final decision by the hearing officer to nonrenew the employment contract of the employee, or to discharge the employee, or to take other action adverse to the employee’s contract status, as the case may be, shall be based solely upon the cause or causes specified in the notice of probable cause to the employee and shall be established by a preponderance of the evidence at the hearing to be sufficient cause or causes for such action.
(Emphasis added.) RCW 28A.405.310(8) comprises a substantive predicate to guide the decision-maker’s discretion over whether to nonrenew a teacher’s contract (i.e., whether the stated probable cause for the teacher’s nonrenewal is sufficient to warrant such nonrenewal) and gives a specific directive to the decision-maker that if the stated probable cause is not sufficient, a particular outcome must follow (i.e., renewal of the teacher’s contract).
¶41 Thus, RCW 28A.405.310(8) creates a substantive procedural restriction on the decision-maker’s discretion over whether to nonrenew a teacher’s contract, thereby giving a teacher a property interest in his or her contract’s renewal. This restriction entitles a teacher facing his or her contract’s nonrenewal to procedural due process protections.
*302II. Due Process Entitles Schlosser to a Predeprivation Hearing
¶42 The majority alternatively assumes arguendo that Schlosser had a property interest in her contract’s renewal, and then holds that the District’s compliance with chapter 28A.405 RCW’s postdeprivation hearing procedures satisfied due process. While due process requires a far less elaborate predeprivation hearing where a full postdeprivation hearing exists, such a full postdeprivation hearing does not remove due process’s predeprivation hearing requirement. Loudermill, 470 U.S. at 545-46; Clements v. Airport Auth. of Washoe County, 69 F.3d 321, 332 (9th Cir. 1995); Tellevik v. 31641 W. Rutherford St., 120 Wn.2d 68, 82, 838 P.2d 111, 845 P.2d 1325 (1992).
¶43 Even where a full postdeprivation hearing is available, due process requires a hearing prior to deprivation of a property interest, absent extraordinary circumstances. Loudermill, 470 U.S. at 542, 546; Tellevik, 120 Wn.2d at 83. The “ ‘root requirement’ of the Due Process Clause [is] ‘that an individual be given an opportunity for a hearing before he is deprived of any significant property interest.’ ” Loudermill, 470 U.S. at 542 (citing U.S. Const. amends. V, XIV and quoting Boddie v. Connecticut, 401 U.S. 371, 379, 91 S. Ct. 780, 28 L. Ed. 2d 113 (1971)).
¶44 Due process does not always require that this predeprivation hearing be a full evidentiary hearing. Tellevik, 120 Wn.2d at 82-83. The required scope of the predeprivation hearing is determined by balancing three factors: (1) the private interest affected, (2) the risk of erroneous deprivation of that interest through existing procedures and the probable value, if any, of additional procedural safeguards, and (3) the governmental interest, including costs and administrative burdens of additional procedures. Loudermill, 470 U.S. at 542-43; Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976); Tellevik, 120 Wn.2d at 82.
*303¶45 In Loudermill, the United States Supreme Court balanced these factors to determine what process was due to two public employees who were terminated without a predeprivation hearing, but who had an opportunity for a full postdeprivation hearing under former Ohio Rev. Code Ann. § 124.34 (1979). Loudermill, 470 U.S. at 536-37, 546. The Supreme Court held that even though former Ohio Rev. Code Ann. § 124.34 provided the public employee with an opportunity for a full postdeprivation hearing, due process nonetheless required provision of a predeprivation hearing. Loudermill, 470 U.S. at 545-48.
¶46 But the Supreme Court held that because former Ohio Rev. Code Ann. § 124.34 gave the teacher a full postdeprivation hearing, the predeprivation hearing need not be elaborate or formal, as long as it provides the employee with “[t]he opportunity to present reasons, either in person or in writing, why proposed action should not be taken.” Loudermill, 470 U.S. at 546. The predeprivation hearing “need not definitively resolve the propriety of the discharge. It should be an initial check against mistaken decisions—essentially, a determination of whether there are reasonable grounds to believe that the charges against the employee are true and support the proposed action.”27 Loudermill, 470 U.S. at 545-46.
¶47 In determining that the postdeprivation hearing met constitutional due process requirements, the majority distinguishes Loudermill in three ways. I address each in turn.
¶48 First, the majority asserts that whereas the Louder-mill Court addressed a decision to terminate an employee’s *304contract, Schlosser’s contract was merely nonrenewed. But the Loudermill Court’s holding applies to any decision that deprives an employee of his or her property interest in “retaining employment.” See Loudermill, 470 U.S. at 542-43. A teacher with a property interest in renewal of his or her contract, whose contract is nonrenewed, has been deprived of his or her property interest in “retaining employment.” Thus, the distinction between discharge and nonrenewal does not remove the need for a predeprivation hearing in Schlosser’s case.
¶49 Second, the majority asserts that whereas Louder-mill concerned former Ohio Rev. Code Ann. § 124.34’s procedural protections, Schlosser’s case concerns chapter 28A.405 RCW’s procedural protections. But an opportunity for a full postdeprivation hearing exists in both former Ohio Rev. Code Ann. § 124.34 and chapter 28A.405 RCW. Given that former Ohio Rev. Code Ann. § 124.34’s full postdeprivation hearing did not remove due process’s predeprivation hearing requirement, chapter 28A.405 RCW’s full postdeprivation hearing does not remove due process’s predeprivation hearing requirement.
¶50 Finally, the majority asserts that the Loudermill Court stated that in certain rare cases, due process does not require a predeprivation hearing. But the two cases cited by the Loudermill Court as examples of this phenomenon were cases in which an extraordinary circumstance, the need to immediately seize potentially harmful products before they reached consumers, was present. See Loudermill, 470 U.S. at 542 n.7 (citing Ewing v. Mytinger & Casselberry, Inc., 339 U.S. 594, 70 S. Ct. 870, 94 L. Ed. 1088 (1950); N. Am. Cold Storage Co. v. City of Chicago, 211 U.S. 306, 29 S. Ct. 101, 53 L. Ed. 195 (1908)). Because the District has not raised extraordinary circumstances in Schlosser’s case, the holdings of Ewing and North American Cold Storage Co. are inapplicable.
¶51 Instead of applying the Loudermill factors, the majority relies on Pierce v. Lake Stevens School District No. 4, 84 Wn.2d 772, 529 P.2d 810 (1974), which predates Lou-*305dermill. In Pierce, our Supreme Court stated that “[t]he procedural requirements of due process . . . are met by [Washington’s statutory hearing procedures for nonrenewal of teacher’s contracts],” despite those procedures lacking a predeprivation hearing opportunity. Pierce, 84 Wn.2d at 775, 777; see former RCW 28A.67.070 (1973). Because Pierce was decided before Loudermill, and because in Pierce, our Supreme Court discussed the necessity of predeprivation hearings only in passing, reliance on Pierce is misplaced. See Pierce, 84 Wn.2d at 775.
¶52 I would hold that Schlosser had a property interest in her contract’s renewal, and that the District’s failure to provide Schlosser with any predeprivation hearing violated due process. Thus, I respectfully dissent.28
Review denied at 182 Wn.2d 1004 (2015).

 The majority mentions the District’s concern that requiring a predeprivation hearing to teachers whose contracts are nonrenewed would overburden schools, given the number of teachers whose contracts are nonrenewed. Because the predeprivation hearings need not be formal or elaborate, the government interest in avoiding the minimal administrative burden of these informal hearings does not overcome the public employees’ strong private interest in continued employment and the high risk of erroneous deprivation of that interest without a predeprivation hearing. See Loudermill, 470 U.S. at 544.


 An issue exists as to the remedy available to Schlosser for the District’s failure to provide her with a predeprivation hearing, given the hearing examiner’s finding that if a predeprivation hearing had occurred, “it [is] highly improbable that there would have been any different result.” Clerk’s Papers at 12; see Carey v. Piphus, 435 U.S. 247, 260, 267, 98 S. Ct. 1042, 55 L. Ed. 2d 252 (1978); Bullo v. City of Fife, 50 Wn. App. 602, 610, 749 P.2d 749 (1988); Nickerson v. City of Anacortes, 45 Wn. App. 432, 440-41, 725 P.2d 1027 (1986). But at the very least, Schlosser would be entitled to nominal damages, plus any damages proved to have resulted directly from the denial of a predeprivation hearing. See Carey, 435 U.S. at 263-64, 267.